Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/022,776 for ILLUMINATION DEVICES, filed on 6/29/2018.  This correspondence is in response to applicant's after final reply filed on 3/19/2021.  Claims 2-4 and 14-29 are pending.
Allowable Subject Matter
Claims 2-4 and 14-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 2, the prior art does not teach the device wherein the frame has a first configuration, a second configuration, and a third configuration; further comprising a mirror; wherein the support arm and the mirror are free of attachment to the frame in the first configuration; wherein the support arm is releasably attached to the frame and partially disposed within the frame opening independent of the mirror when the frame is in the second configuration; and wherein the mirror is releasably attached to the frame and disposed within the frame opening independent of the support arm when the frame is in the third configuration, in combination with the other limitations as set forth in the claims; regarding claim 14, the prior art does not teach the device comprising a support arm releasably attached to the frame when the frame is in the second configuration and partially disposed within the frame opening; a light source attached to the frame and disposed within the frame recess, the light source having an on and off state; a lens attached to the frame and disposed over the light source; a mirror releasably attached to the frame and disposed within the frame opening when the frame is in the first configuration independent of the support arm; and a switch operatively connected to the light source and adapted to move the light  regarding claim 20, the prior art does not teach the device comprising a support arm attached to the frame when the frame is in each of the first configuration, the second configuration, and the third configuration, the support arm having a support arm attachment portion, the support arm partially disposed within the frame opening in the second configuration; a light source attached to the frame and disposed within the frame recess, the light source having an on state and an off state; a lens attached to the frame and disposed over the light source; a mirror releasably attached to the support arm attachment portion when the frame is in the third configuration, the mirror having a mirror casing formed of a magnetic material that is adapted to releasably attach the mirror casing to the support arm, the mirror free of attachment to the support arm in the first configuration and second configuration; and a switch operatively connected to the light source and adapted to move the light source between the on state and the off state, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 26, 2021